DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 102(a)(1) rejection over Gomperts et al’279 is hereby withdrawn.  In view of the amendment and further in view of the statement of common ownership, previous 103 rejection on claim 16 over Gomperts et al’279 in view of Takagi et al’621 is hereby withdrawn.  In view of the amendment, previous double patenting rejection over claims of the copending Application No. 16/972,332 is hereby withdrawn.  Therefore, applicant’s arguments with respect to those rejections are now moot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gomperts et al (US 2013/0309279 A1) in view of Maretto et al (US 6,348,510 B1) or Song et al (US 2010/0300578 A1).

Gomperts teaches the following in its claim 7:

    PNG
    media_image1.png
    135
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    456
    media_image2.png
    Greyscale

Gomperts teaches ([0042]) that its method applies to inflammatory diseases, such as inflammatory bowel disease or ulcerative colitis (instant inflammatory gastrointestinal diseases).  Thus, it would have been obvious to one skilled in the art to administer Gomperts’s liquid composition to a subject suffering from inflammatory bowel disease (inflammatory diseases of intestine) or ulcerative colitis (inflammatory disease of large intestine) with a reasonable expectation of success.  
With respect to instant CO concentration being 800M or more, Gomperts’s CO concentration of at least 30mg/l (as shown above) converts to at least 1,071 M (as calculated by the Examiner based on the CO molar mass of 28.01 g/mol) and thus meets instant CO concentration of 800 M or more (of instant claim 1) or 1000 M or more (of instant claim 20).  
With respect to instant solvent selected from the group consisting of saturated aliphatic hydrocarbons, fatty acids, vegetable oils, carboxylic acid ester, ether ketones, glycols and fatty acid esters, Gomperts teaches ([0027] that “while not so limited in all embodiments”, the liquid composition (as mentioned in claim 7 shown above) can be a water-based composition including compositions comprising water as a solvent, water-oil mixtures, aqueous solutions, suspensions, colloids, dispersions or water-alcohol mixtures (Gomperts also teaches that the liquid of the liquid composition can comprise ethanol – see claim 6).  Although Gomperts does not teach instant solvent of claim 12, ethers, hydrocarbon solvents (such as octacosane or hexadecane) and acetone are already known in the art as good solvents or typically used solvents for carbon monoxide, as evidenced by Maretto et al (col.4, lines 24-39) or Song et al ([0051]).  Since Gomperts teaches that its liquid composition is not limited to a water-based composition, it would have been obvious to one skilled in the art to use one of typically known solvents for CO, such as ethers, hydrocarbon solvents (such as octacosane or hexadecane) (instant saturated aliphatic hydrocarbons), or acetone (instant ketone), as the solvent for the CO in Gomperts’s liquid composition with a reasonable expectation of success (applicant have not shown unexpected superior results of using those solvents as compared to Gomperts’s solvent (water or ethanol)).
Gomperts teaches ([0040) that the method of its invention comprises performing the administering step a single time (although the step of administering can be repeated any number of times, too).  Gomperts also teaches (claim 7 and [0036]) that the administering step of its method can be accomplished by oral ingestion or by way of an enema.  Thus, Gomperts in view of Maretto or Song renders obvious instant claims 12-14, 18-20 and 22.
	With respect to instant claim 17, Gomperts teaches (claim 5) that its CO-containing liquid composition can further comprise carbohydrate, cellulose, gum or pectin (all of which are thickeners).  Thus, Gomperts in view of Maretto or Song renders obvious instant claim 17.
With respect to instant claim 21, as already discussed above, Gomperts teaches that the administering step of its method can be accomplished by way of an enema.  Thus, it would have been obvious to one skilled in the art to make Gomperts’s CO-containing liquid composition as an enema liquid formulation with a reasonable expectation of success.  Thus, Gomperts in view of Maretto or Song renders obvious instant claim 21. 
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Gomperts in view of Maretto or Song does not teach or suggest using fatty acid esters of instant claim 15 or isopropyl myristate of instant 16 as the solvent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 12, 2022